Case 9:19-cr-80030-WPD Document 180 Entered on FLSD Docket 07/29/2019 Page 1 of 14



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                  CASE NO.: 19-80030-CR-DIMITROULEAS/MATTHEWMAN


   UNITED STATES OF AMERICA,
        Plaintiff,

   v.

   PHILLIP BRAUN,
   AARON SINGERMAN,
   JAMES BOCCUZZI,
   DAVID WINSAUER, and
   BLACKSTONE LABS, LLC
         Defendants.
   ________________________________/

        DEFENDANTS BRAUN, SINGERMAN, BOCCUZZI, WINSAUER, AND
    BLACKSTONE LABS, LLC’S JOINT MOTION FOR CONTINUANCE, MOTION TO
      EXTEND THE TIME WITHIN WHICH TO FILE PRETRIAL MOTIONS AND
                      REQUEST FOR ORAL ARGUMENT

           Defendants, Braun, Singerman, Boccuzzi, Winsauer, and Blackstone Labs, LLC by and

   through their undersigned counsel move this Court for an Order continuing the trial of this case

   currently set for calendar call December 27, 2019 and for the two week Trial Docket commencing

   on January 6, 2020 and for an extension of time within which to file pretrial motions currently due

   on September 17, 2019. In support of this motion defendant states the following:

           1.      This matter is currently scheduled for Calendar Call on December 27, 2019 at 9:00

   a.m., and for trial on January 6, 2020.

           2.      Pretrial Motions are currently due on or before September 17, 2019.

           3.      Defendants have previously waived their right to a Speedy trial through the January

   6, 2020 trial date.




                                                    1
Case 9:19-cr-80030-WPD Document 180 Entered on FLSD Docket 07/29/2019 Page 2 of 14



                     PROCEDURAL AND BACKGROUND INFORMATION

           4.     The indictment charging Mr. Braun, Mr. Singerman, Mr. Boccuzzi, Mr. Winsauer,

   and Blackstone Labs along with two (2) other individuals and one other (1) LLC was returned on

   March 7, 2019. It is 28 pages in length and contains fourteen (14) criminal counts and forfeitures

   for all defendants.

           5.     The Government’s Certificate of Trial Attorney estimates that the trial of this cause

   will take approximately twenty (20) days. Defense counsel believes that it will likely last twice as

   long as the Government’s estimate.

           6.     All defendants have been released from custody pending trial.

           7.     Despite the Court directive requiring “[a]ll discovery is to be provided by May 17,

   2019" (DE 143), the government continues to deliver massive amounts of discovery, the most recent

   of which came only seven (7) days ago, on July 22, 2019, in the form of a thumb drive containing

   136,350 pages. While defense counsel recognizes the government’s continuing obligation to

   produce discoverable materials, the ongoing production results in significantly more time required

   by the defendants to review, organize, and digest this material in advance of the January 6, 2020

   scheduled trial date. To date, the Government has delivered more than 248 GB amounting to more

   than 1 million documents in 2 million pages, not counting the 4.66 TB of data containing the

   forensic images of computer hard drives and cell phones. None of the materials produced appear

   to have been newly obtained by the government. In fact, the most recent government discovery

   delivery consists of documents obtained during the government’s grand jury investigation of this

   case.

           Added to this increasing volume of discoverable material received over time is the

   government’s recent disclosure of experts and their summaries on June 13, 2019. This is the first


                                                    2
Case 9:19-cr-80030-WPD Document 180 Entered on FLSD Docket 07/29/2019 Page 3 of 14



   time the government disclosed its experts as it identified five (5) different experts from several

   different fields. This disclosure came approximately ninety (90) days before the deadline for defense

   motions. Accordingly the defense is now actively working to locate and engage experts to evaluate

   the government’s experts and present relevant evidence in defense of the charges.

           The result of these discovery productions is that defense counsel and the defendants

   themselves are in the process of sifting through the massive amounts of discovery in what could be

   charitably reviewed as a data dump. Even with the government having identified, upon request,

   categories of discovery that are likely not critical to this case, the reduced amount of discovery to be

   reviewed is staggering, at least 248 GB of data (2 million pages of material).

           8.      Because of a formatting issue, counsel for Defendant Singerman was unable to access

   any of the documents contained in Government Production Volume 001 on the Flash Drive which

   was provided on April 3, 2019. On April 16, 2019, the Government provided a DVD to undersigned

   to replace the inaccessible flash drive originally produced on April 3, 2019.

           Counsel for defendants Braun and Blackstone experienced a significant technical issue when

   first attempting to access the government’s “load ready” materials contained in Production Volume

   003. Access to that information required replacement of the hard drive and consulting with the

   defense IT specialist, thereby causing further delay in being able to upload the materials into the

   search database and thereafter begin the review process.

           9.      Subsequent to the April 3, 2019 initial disclosure, the Government has produced

   discovery on a rolling basis on the following dates:

                   a.      April 24, 2019 - The Government produced an additional 7,717 pages of
                           Discovery materials as Government Production Volumes 003, 004, and 005;

                   b.      May 3, 2019 - The Government produced the forensic images of the




                                                      3
Case 9:19-cr-80030-WPD Document 180 Entered on FLSD Docket 07/29/2019 Page 4 of 14



                         following devices: 1

                                •       Item #1 - Apple iMac

                                •       Item #2 - Apple iMac

                                •       Item #3 - Apple iMac

                                •       Item #4 - Apple iMac

                                •       Item #5 - Apple iPhone

                                •       Item #6 - Apple iPhone

                                •       Item #7 - Apple iPhone

                                •       Item #8 - Apple laptop

                                •       Item #9 - Apple iMac

                                •       Item #10 - Seagate external 2TB hard drive

                                •       Item #11 - Seagate external 1TB hard drive

                                •       Item #12 - Western Digital external 1 TB hard drive

                                •       Item #13 - Western Digital external 1 TB hard drive

                                •       Item #14 - MacBook Air

                                •       Item #15 - Mac All-in-One

                                •       Item #16 - Mac All-in-One

                                •       Item #17 - HP Elite One 800 G1 Touch

                                •       Item #18 - Apple iPhone

                                •       Item #19 - Apple iPhone

                 c.      May 17, 2019 - The Government produced an additional 27,486 pages of
                         discovery as part of Government Production Volumes 006, 007, 008, 009,
                         and 010.


          1
           All of these devices will need to be reviewed by a defense forensic computer expert for
   potentially exculpatory information.

                                                  4
Case 9:19-cr-80030-WPD Document 180 Entered on FLSD Docket 07/29/2019 Page 5 of 14



                  •      June 4, 2019 - The Government produced what is has referred to as the “Hot
                         Docs” along with other documents that may or may not be used by the
                         Government as trial exhibits.


                  •      July 17, 2019 - The Government produced an additional 7.7 GB of discovery
                         which constituted 136,350 pages of discovery materials. What is of interest
                         in this production, is these materials were not newly discovered materials but
                         have been in the Government possession at least since the time of the
                         indictment.

          10.     To date 2,037,493 pages of discovery have been produced by the Government in

   addition to the forensically imaged computers and cell phones enumerated above which belong to

   each of the Defendants.

          11.     On April 16, 2019, The Government filed an Unopposed Motion to Designate Case

   as Complex, Continue the Trial Date, Continue Pretrial Deadlines, and Exclude Time Under the

   Speedy Trial Act. (See DE 94). The Court denied the Government’s Motion without prejudice on

   April 17, 2019. (See DE 98). 2 Defendants previously adopted the Government’s April 16, 2019

   Motion which was filed on April 18, 2019 and subsequently denied without prejudice by the Court

   on April 19, 2019. (See DE 107 and 111).

          12.     The Court scheduled this matter for a status conference on May 3, 2019. All parties

   were present at the Status Conference and addressed the Court as to the various issues surrounding

   discovery production, motion deadlines and the trial date. A trial date of January 6, 2020 was

   scheduled at the May 3, 2019 hearing.

          13.     Since the May 3, 2019 hearing, the defendants have been diligently reviewing the

   discovery independently and five (5) of the defendants have been working collaboratively to review

   the 2,037,493 million pages of produced discovery.



          2
            This matter was initially scheduled for Trial to commence on May 6, 2019 with a
   pretrial Motions deadline of April 19, 2019.

                                                   5
Case 9:19-cr-80030-WPD Document 180 Entered on FLSD Docket 07/29/2019 Page 6 of 14



          14.      The volume of discovery materials provided is enormous. It is impossible to review

   without the benefits of a computer program to assist in the process. Persons from Richard G. Lubin

   P.A., (R.G.L., PA) independently interviewed three (3) companies that specialize in managing ESI

   Discovery of this magnitude. Various proposal were provided to R.G.L., P.A., which ranged from

   the basic costs of hosting and storing the ESI Discovery to proposals that included employing

   discovery review specialists to assist with a preliminary review of the materials. The cost proposals

   in this case ranged from approximately $5,000 per month for simple storage and access to the ESI

   Discovery to approximately $1,000,000 for storage, access, and assistance with review of the 1.9

   million3 pages of discovery. This process of interviewing and digesting the proposals from each of

   these companies took approximately thirty (30) days and was determined not to be a financial

   possibility for any defendant individually. Various of the co-defendants’ counsel conducted similar

   searches for providers that might help in the review of the materials.

          15.     Because of the enormous financial burden of reviewing the discovery for any one

   individual defendant, Defendants Braun and Singerman together hired a Miami based discovery

   company to host the documents on a document review computer platform program known as

   Relativity. Because of the financial situation of many of the defendants in this case the costs are

   currently being paid for by defendants Braun and Singerman although several of the other defendants

   have access to the Relativity program.

          16.     Importantly, in order to upload the discovery onto the Relativity document

   management program, the files must contain “load ready files”4. Until the defense retained a


          3
            The Government has supplemented discovery on several occasions since the dates of the
   original discovery management proposals. The proposals were based on the Government’s initial
   disclosure.
          4
            This refers to the metadata that is needed to upload the files to an eDiscovery platform
   such as the one being used in this matter, Relativity.

                                                    6
Case 9:19-cr-80030-WPD Document 180 Entered on FLSD Docket 07/29/2019 Page 7 of 14



   company to upload and store the files on a searchable platform, defense counsel did not know that

   the Government had not produced the “load ready files” for tranches 01 and 03 of discovery

   production. Volume 003 contains approximately 850,000 pages of discovery. The Government

   provided the “load ready files’ directly to undersigned’s eDiscovery vendor on July 1, 2019.

           17.     At enormous expense to defendants Braun and Singerman, in addition to the defense

   teams, a supervisory attorney and six (6) full time reviewing attorneys have been hired by defense

   counsel to assist in the review of the 2,037,493 million pages of discovery for relevance and

   importance.

           18.     Currently, the full time reviewers employed by the Defendants are reviewing and

   coding approximately 17,000 pages per week. The number of documents reviewed weekly is

   expected to increase slightly as the reviewers become more familiar with the subject matter areas in

   this case. Even if the reviewers are able to increase their current production to 20,000 pages per

   week, it will take approximately 102 weeks to review all 2,037,493 pages of discovery produced by

   the Government in this case.

           19.     Of the first 77,397 pages reviewed, the parties have determined that 12,419 are

   relevant to the case, 64,978 are not relevant, and the remaining 582 were not viewable due to

   technical issues related to corrupted/inaccessible document files. In addition to a preliminary review,

   individual defense counsel will have to review the “relevant” documents to determine if they are

   valuable for use at trial and if they are crucial to the preparation of pretrial motions which as set forth

   in paragraph 2 are currently due on September 17, 2019. Even if counsel had the luxury of reviewing

   the discovery documents “full time” and was not faced with the burden of a September 17, 2019

   motion date, it is impossible that a meaningful review could be completed by the current motion

   deadlines and trial date. If the current ratio of relevant to not relevant pages holds true (at 16%),

   there will be approximately 325,999 relevant pages in the discovery provided by the Government

                                                       7
Case 9:19-cr-80030-WPD Document 180 Entered on FLSD Docket 07/29/2019 Page 8 of 14



   to the defendants. The enormous number of documents make it impossible for the defense counsel

   to review them and factor them into the trial preparation in less than year.

          20.       Included in the small number of documents reviewed (approximately 77,000) are

   numerous documents that have nothing to do with the charges in the Indictment. Examples of this

   are documents relating to:

                    a.      Terriyaki Sauce Recall;

                    b.      Chicken Farm Recall;

                    c.      Internal emails about a DMZ firewall software used internally at FDA;

                    d.      Resumes for IT technicians to set up the SAS database for this firewall
                            software; and

                    e.      A certificate of analysis for a company called Newmind. No relevance to this
                            case other than similar ingredient (nootropic) is at issue.

          This irrelevant and immaterial production raises questions about the methodology employed

   by the Government. If documents having nothing to do with the case are carelessly produced, are

   documents that are relevant to the case likewise carelessly not produced?

          21.       Making the preparation even more time consuming is that the Government is not

   specifically identifying the Brady5 and Giglio6 materials. The Government’s decision not to

   specifically identify these materials, significantly delays the review process.

          22.       The Designer Anabolic Steroid Control Act (DASCA) was signed into law in 2014.

   Counts 4 and 5 of the indictment in this case are based on DASCA. It is defense counsels’ belief

   that this is the first ever indictment which includes charges based on DASCA, as such, it is a case

   of first impression. Accordingly, there are no standard jury instructions or case law to guide counsel



          5
              Brady v. Maryland, 373 U.S. 83 (1963)
          6
              Giglio v. United States, 40 U.S. 150 (1972)

                                                      8
Case 9:19-cr-80030-WPD Document 180 Entered on FLSD Docket 07/29/2019 Page 9 of 14



   in the preparation process. This means that motions relating to DASCA counts take additional time

   as does the trial preparations for those counts.

          23.     On June 13, 2019 the Government provided defense counsel with the CV’s and

   summaries of five (5) expert witnesses. No reports were provided. Eleven (11) additional experts

   who conducted qualitative and or quantitative analysis of samples as summarized in the

   Government’s Expert Witness Disclosure were listed. Adding to the enormous task of preparing for

   motions and trial is the job of locating defense experts to review the Government’s expert case and

   then hiring experts to counter their testimony. (See paragraph 7 above).

          24.     As the Court is aware, this Indictment is historical and not responsive. The

   Government has been investigating the defendants for at least 3 ½ years in which time they have

   subpoenaed documents, interviewed witnesses, and presented testimony before the Grand Jury. The

   Government has also had at its disposal the unlimited financial and investigative resources of both

   the Department of Justice and the Federal Drug Administration during its investigation. It is not

   surprising if the government does not need as much time as the defense does to prepare for trial.

          25.     The Government objects to continuing this case from its current trial date. It is

   ludicrous for the Government to assert that nine (9) months is sufficient time in which to review

   2,037,493 million pages of discovery in any meaningful way, research, prepare, and argue pretrial

   motions, and prepare for trial while the government has been immersed in a case for a minimum of

   forty-two (42) months.

          26.     The Government has produced what it deems to be the “Hot Docs” in this matter as

   it believes this should assist undersigned counsel in a more expeditious review of the discovery. The

   production of these documents by the Government does assist defense counsel in some ways, but it

   not a substitution for defense counsel’s desire and obligation to review all the discovery in this

   matter. The defendants are facing significant time in prison if there is a conviction in this matter

                                                      9
Case 9:19-cr-80030-WPD Document 180 Entered on FLSD Docket 07/29/2019 Page 10 of 14



   and should not be forced to rely only on the documents that the Government deems important in this

   matter in their trial preparations.

           27.        Due to the complicated nature of the alleged conspiracy and the underlying

   investigation, the voluminous discovery, the number of defendants and unindicted co-conspirators

   involved, this case is complex. The failure to continue the pretrial motions deadline and trial date

   currently scheduled would result in a miscarriage of justice, and a violation of the Fifth and Sixth

   Amendments to the United States Constitution. See 18 U.S.C. §§ 3161(6), 3161(7)(A), and 3161

   (B)(i) and (ii).

           28.        The Government concedes that this case is not representative of a traditional criminal

   prosecution. Not only does the case involve scientific issues requiring the participation of experts

   in chemistry and pharmacology, but medical experts are also essential in view of the allegation that

   the nutritional supplements at issue in this case cause harm and injury to consumers. Counsel for

   the defendants also believe that an expert on the FDA rule making authority and legislative history

   of the FDCA will be required.

           29.        The defendants dispute the scientific and medical allegations in the indictment, and

   will require an extensive amount of time within which to review the government’s scientific and

   medical discovery, evaluate the government’s expert witness submissions, conduct their own

   scientific examination of the nutraceutical supplements, and locate suitable defense experts.

           30.        Rule 45(b) of the Federal Rules of Criminal Procedure authorizes a Court to extend

   the time within which to set a trial and other matters for good cause. Additionally, the Speedy Trial

   Act (18 U.S.C. §3161) authorizes a Court to continue a case upon finding that the interests of justice

   are served by a continuance. A reasonable setting of the trial is needed to prevent a miscarriage of

   justice that would be occasioned by defense counsel’s inability to fully prepare for trial, consistent

   with the factors identified in 18 U.S.C. §3161(h)(7)(B).

                                                       10
Case 9:19-cr-80030-WPD Document 180 Entered on FLSD Docket 07/29/2019 Page 11 of 14



          31.      Undersigned counsel, Richard G. Lubin, has discussed the request for a continuance

   by phone with DOJ Trial Attorney David Frank and via electronic mail with DOJ Trial Attorney

   Alistair Reeder. Additionally, a copy of the Motion was provided to the Government in advance of

   its filing in attempt to reach an agreement with the Government. The Government has advised that

   it objects to the request to continue the trial and motion deadlines.

          32.      Undersigned counsel Richard G Lubin, provided a copy of the instant Motion via

   electronic mail to Nancy Quinlan, Esq., counsel for Defendant Anthony Ventrella, who has advised

   that Mr. Ventrella joins the motion; Robert L. Shearin, Esq., Counsel for VennTech Labs, who

   advised that his client is in agreement with the motion; and to Russell J. Williams, Esq., Counsel for

   Robert DiMaggio, who has advised that he does “not have any position regarding the motion.”

          33.      Undersigned counsel respectfully request that the current motion deadline of

   September 17, 2019 be extended and that the trial be rescheduled at time convenient to the Court but

   not before October 2020.

                                REQUEST FOR ORAL ARGUMENT

          34.      Defendants request that the Court set this Motion for at least a 30 minute oral

   argument. Defendants believe that the issues raised herein can be explained in better detail and that

   questions raised by the Court and position taken by the Government can be focused on and

   responded to at a hearing on this matter.

          WHEREFORE, for the reasons set forth above, Defendants, Phillip Braun, Aaron

   Singerman, James Boccuzzi, David Winsauer and Blackstone Labs respectfully requests this Court

   enter an Order granting Defendants’ request for a continuance as outlined herein. Defendants further

   request that this matter be scheduled for a hearing so that their positions can be more fully explained

   to the Court.



                                                     11
Case 9:19-cr-80030-WPD Document 180 Entered on FLSD Docket 07/29/2019 Page 12 of 14



   Dated this 29th day of July, 2019.

                                              Respectfully submitted,

                                              RICHARD G. LUBIN, P.A.
                                              707 North Flagler Drive
                                              West Palm Beach, FL 33401
                                              Telephone: 561-655-2040
                                              Facsimile: 561-655-2182
                                              Email: rich@lubinlaw.com
                                              Attorneys for Defendant Singerman

                                        By:     /s/ Richard G. Lubin
                                              RICHARD G. LUBIN
                                              Fla. Bar No. 182249


                                              /s/ Amy Morse
                                              AMY MORSE, ESQ.
                                              Morse & Morse, LLC
                                              Of Counsel to Richard G. Lubin, P.A.
                                              707 North Flagler Drive
                                              West Palm Beach, FL 33401
                                              T: (561) 651-4145; F: (561) 655-2182
                                              Email: amy@morselegal.com
                                              FL Bar No.: 0388475
                                              Co-Counsel for Defendant Singerman

                                              s/Benedict P. Kuehne
                                              BENEDICT P. KUEHNE
                                              Florida Bar No. 233293
                                              KUEHNE DAVIS LAW, P.A.
                                              100 S.E. 2nd St., Suite 3550
                                              Miami, FL 33131-2154
                                              Tel: 305-789-5989
                                              Fax: 305-789-5987
                                              ben.kuehne@kuehnelaw.com
                                              efiling@kuehnelaw.com
                                              Counsel for Defendant Phillip Braun

                                              s/Michael T. Davis
                                              MICHAEL T. DAVIS
                                              Florida Bar No.: 63374

                                              s/Susan Dmitrovsky
                                              SUSAN DMITROVSKY
                                              Florida Bar No. 73296

                                                12
Case 9:19-cr-80030-WPD Document 180 Entered on FLSD Docket 07/29/2019 Page 13 of 14



                                      KUEHNE DAVIS LAW, P.A.
                                      100 S.E. 2nd St., Suite 3550
                                      Miami, FL 33131-2154
                                      Tel: 305-789-5989
                                      Fax: 305-789-5987
                                      mdavis@kuehnelaw.com
                                      efiling@kuehnelaw.com
                                      Counsel for Defendant Blackstone Labs, Inc.

                                      /s/ Robert J. Buonauro
                                      ROBERT J. BUONUARO, B.C.S.
                                      722 Vassar Street
                                      Orlando, FL 32804
                                      407-841-1940
                                      Fax: 407-649-1936
                                      Florida Bar No. 150756
                                      Counsel for Defendant Winsauer
                                      robert@buonauro.com

                                       /s/ J. Stephen Salter
                                      J. STEPHEN SALTER
                                      8975 Pompano Way
                                      Gulf Shores, Alabama 36542
                                      Phone: 205-585-1776
                                      Email: umstakwit@aol.com
                                      Admitted Pro Hac Vice for Defendant Boccuzzi




                                        13
Case 9:19-cr-80030-WPD Document 180 Entered on FLSD Docket 07/29/2019 Page 14 of 14



                                  CERTIFICATE OF SERVICE


           I HEREBY CERTIFY that on July 29, 2019, I electronically filed the foregoing document
   with the Clerk of Court using CM/ECF and that the foregoing document is being served this day on
   all counsel of record or pro se parties, either via transmission of Notices of Electronic Filing
   generated by CM/ECF or in some other authorized manner for those counsel or parties who are not
   authorized to receive electronically Notices of Electronic Filing.

                                       By:       /s/ Richard G. Lubin
                                               RICHARD G. LUBIN




                                                 14
